DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.
 Response to Amendment
The Amendment filed on 2/28/2022 has been entered. Claims 1-12, and 14-20 remain pending in the application. Claims 22 and 23 are new.
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Final Office Action mailed 12/19/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable Karthikeyan (U.S. PG publication 20190247642) further in view of Sealfon (U.S. PG publication 20160339226) further in view of Burkholz (U.S. PG publication 20150306369) further in view of Heitkamp (U.S. PG publication 20090281502).
In regard to claim 1,
Karthikeyan discloses an intravenous (IV) priming cap (see figure 3C, item 34; paragraph [0052]; Examiner notes item 34 is construed as a cap due to the presence of venting element 40 which is gas permeable but not blood permeable; paragraph [0048]) comprising: 
[AltContent: textbox (Priming passage)][AltContent: ][AltContent: textbox (Longitudinal connector cavity axis)][AltContent: connector][AltContent: textbox (First end of connector cavity )][AltContent: ][AltContent: textbox (Proximal end of cover body)][AltContent: ][AltContent: connector][AltContent: textbox (Distal end of cover body)][AltContent: arrow][AltContent: textbox (Second end of connector cavity)][AltContent: arrow][AltContent: textbox (Connector cavity)][AltContent: arrow][AltContent: textbox (Cover body)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    368
    410
    media_image1.png
    Greyscale

a cover body (see figure 3C above) having a proximal end (see figure 3C above), a distal end (see figure 3C above), and an inner surface defining a connector cavity (see figure 3C above) extending into the cover body from the proximal end toward the distal end (see figure 3C above), the connector cavity comprising a first end (see figure 3C above) at the proximal end of the cover body (see figure 3C above) and a second end (see figure 3C above) proximal to the distal end of the cover body (see figure 3C above) and defining a distalmost end of the connector cavity (see figure 3C above wherein the second end of the connector cavity is construed as defining a distalmost end of the connector cavity since item 40 is a filter/vent element and defines a different type of passage), and wherein the connector cavity comprises a longitudinal connector cavity axis (see figure 3C above) extending from the proximal end toward the distal end of the cover body (see figure 3C above); 
a priming passage (see figure 3C above; paragraph [0052]; Examiner notes the passage is construed as a priming passage since air is enabled to be vented) that extends from the second end of the connector cavity to outside the cover body (see figure 3C above), the priming passage comprising a volume that is less than a volume of the connector cavity (see figure 3C above).
Karthikeyan fails to disclose wherein a cross-sectional width of the connector cavity tapers from the first end of the connector cavity to the second end of the connector cavity and a coupling tab extending from an outer surface of the cover body, the coupling tab comprising a base portion coupled to the cover body, a tip portion distal to the cover body, a tubing passage through the coupling tab, and a slot extending through an outer surface of the coupling tab to the tubing passage, wherein the coupling tab comprises a height extending in a first direction from the proximal end toward the distal end of the cover body, wherein the height of the coupling tab decreases from the base portion toward the tip portion of the coupling tab, and wherein the tubing passage extends entirely through the coupling tab in the first direction to define a longitudinal tubing passage axis such that the coupling tab is configured to engage against a length of tubing moved through the slot to the tubing passage.
[AltContent: textbox (Direction of fluid flow)][AltContent: textbox (Second end of the connector cavity)][AltContent: arrow][AltContent: textbox (First end of the connector cavity)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (Connector cavity)]
    PNG
    media_image2.png
    553
    559
    media_image2.png
    Greyscale

Sealfon teaches wherein a cross-sectional width of the connector cavity (see figure 1 above) tapers from the first end of the connector cavity to the second end of the connector cavity (see figure 1 above; paragraph [0046] and [0027]; Examiner notes item 41 is a filter element and the direction of flow is from end 11 to end 12; paragraph [0033]).
Further, Sealfon teaches that a uniform bore or a tapered bore could all be used to achieve the same result (paragraph [0046]) and thus a uniform bore or a tapered bore were art-recognized equivalents at the time the invention was filed; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a tapered bore in place of a uniformed bore since it has been held that substituting parts of an invention involves only routine skill in the art.
Karthikeyan in view of Sealfon fails to disclose a coupling tab extending from an outer surface of the cover body, the coupling tab comprising a base portion coupled to the cover body, a tip portion distal to the cover body, a tubing passage through the coupling tab, and a slot extending through an outer surface of the coupling tab to the tubing passage, wherein the coupling tab comprises a height extending in a first direction from the proximal end toward the distal end of the cover body, wherein the height of the coupling tab decreases from the base portion toward the tip portion of the coupling tab, and wherein the tubing passage extends entirely through the coupling tab in the first direction to define a longitudinal tubing passage axis such that the coupling tab is configured to engage against a length of tubing moved through the slot to the tubing passage.
Burkholz teaches a cap (figure 3A and 3B, item 10) comprising a coupling tab (figure 3A and 3B, item 40; paragraph [0039]: wherein clip 40 comprises a pair of opposed arms) extending from an outer surface of the cover body (figure 3A and 3B, item 18), the coupling tab comprising a base portion (see enlarged view of figure 3A below) coupled to the cover body (paragraph [0039]), a tip portion (see enlarged view of figure 3A below) distal to the cover body (see figure 3A), a tubing passage (figure 3B, item 44) through the coupling tab (see figure 3B), and a slot (see figure 3B below: wherein the slot is construed as the initial opening between arms that the tube is not present in as shown in figure 3B) extending through an outer surface of the coupling tab to the tubing passage (see enlarged view of figure 3B below), wherein the coupling tab comprises a height (see enlarged view of figure 3B below) extending in a first direction from the proximal end toward the distal end of the cover body (see enlarged view of figure 3B below), and wherein the tubing passage extends entirely through the coupling tab in the first direction to define a longitudinal tubing passage axis such that the coupling tab is configured to engage against a length of tubing (figure 3B, item 50) moved through the slot to the tubing passage (see figure 3B).

[AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Longitudinal tubing passage axis)][AltContent: connector][AltContent: textbox (Height)][AltContent: textbox (Longitudinal connector cavity axis)][AltContent: connector][AltContent: connector][AltContent: textbox (Tip portion)][AltContent: textbox (Slot)][AltContent: arrow][AltContent: textbox (Enlarged view of figure 3B)][AltContent: textbox (Enlarged view of figure 3A)][AltContent: rect][AltContent: arrow][AltContent: textbox (Base portion)][AltContent: arrow] 
    PNG
    media_image3.png
    87
    178
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    216
    175
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the IV priming cap of Karthikeyan in view of Sealfon to include the coupling tab of Burkholz, as taught by Burkholz, for the purpose of preventing undesired contact of the cap with the floor or other undesirable surfaces (paragraph [0039] of Burkholz). 
Burkholz fails to disclose wherein the height of the coupling tab decreases from the base portion toward the tip portion of the coupling tab.
[AltContent: textbox (Tubing passage)][AltContent: connector][AltContent: textbox (Height)][AltContent: textbox (Base portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tip portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tip portion)][AltContent: textbox (Slot )][AltContent: arrow]
    PNG
    media_image5.png
    225
    356
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    428
    345
    media_image6.png
    Greyscale

Heitkamp teaches wherein the height of the coupling tab (figure 4 and 6B, item 30; see paragraph [0024] where the coupling tab 30 is used to secure tubing) decreases from the base portion (see figure 4 above) toward the tip portion (see figure 4 above) of the coupling tab (see figure 4 above wherein the height decreases/tapers from the base portion labeled above toward the tip portion labeled above).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling tab of Karthikeyan in view of Sealfon in view of Burkholz to include wherein the height of the coupling tab decreases from the base portion toward the tip portion of the coupling tab, as taught by Heitkamp, for the purpose of enabling the coupling tab to be securely attached to a tube and for the tube to be frictionally held in place (paragraph [0044]-[0045] of Heitkamp. Examiner notes due to the taper of item 70 and 72 the tube is frictionally held in place and will remain securely positioned within the coupling tab).
In regard to claim 2,
Karthikeyan in view of Sealfon in view of Burkholz in view of Heitkamp teaches the IV priming cap of Claim 1, wherein the coupling tab comprises a first coupling arm and a second coupling arm (see figure 3A of Burkholz; see also figure 6B, item 70 and 72, of Heitkamp; Examiner notes as detailed above in the analysis of claim 1, each coupling arm of Burkholz is modified in view of Heitkamp), each of the first coupling arm and the second coupling arm extending between the base portion and the tip portion of the coupling tab (see figure 3A of Burkholz and figure 6B, item 70 and 72 of Heitkamp which supports that each of the first coupling arm and the second coupling arm extends between the base portion and the tip portion of the coupling tab when the coupling tab of Burkholz is modified in view of Heitkamp as detailed in claim 1 above).
In regard to claim 3,
Karthikeyan in view of Sealfon in view of Burkholz in view of Heitkamp teaches the IV priming cap of Claim 2, wherein each of the first coupling arm and the second coupling arm comprise an inner surface facing the other of the first coupling arm and the second coupling arm (see figure 3A of Burkholz and figure 6B, item 70 and 72 of Heitkamp which supports that each of the first coupling arm and the second coupling arm comprise an inner surface facing the other of the first coupling arm and the second coupling arm when the coupling tab of Burkholz is modified in view of Heitkamp as detailed in claim 1 above), and wherein the tubing passage and the slot are defined between the inner surface of the first coupling arm and the second coupling arm (see figure 6B, item 70 and 72 above of Heitkamp which supports that the tubing passage and the slot are defined between the inner surface of the first coupling arm and the second coupling arm when the coupling tab of Burkholz is modified in view of Heitkamp as detailed in claim 1 above).
In regard to claim 4,
Karthikeyan in view of Sealfon in view of Burkholz in view of Heitkamp teaches the IV priming cap of Claim 1, wherein the slot extends in a direction from the tip portion of the coupling tab toward the base portion (see figure 6B of Heitkamp above which supports the slot extends in a direction from the tip portion of the coupling tab toward the base portion when the coupling tab of Burkholz is modified in view of Heitkamp as detailed in claim 1 above).
In regard to claim 5,
Karthikeyan in view of Sealfon in view of Burkholz in view of Heitkamp teaches the IV priming cap of Claim 1, wherein the coupling tab comprises an inner surface (see figure 3A of Burkholz wherein two arms are present that form an inner surface of the coupling tab, and see figure 6B of Heitkamp wherein two arms 70 and 72 are present that form the inner surface of the coupling tab), and wherein the tubing passage and the slot are formed between the inner surface of the coupling tab and the outer surface of the cover body (see figure 6B of Heitkamp which supports that the coupling tab located on the outer surface of the cover body of Burkholz, when modified by Heitkamp, would have at least part of the tubing passage and the slot located/formed between the inner surface of the coupling tab; Examiner notes as currently claimed the tubing passage and slot are not required to be formed by only an inner surface of the coupling tab and the outer surface of the cover body, rather the tubing passage and the slot are only required to be formed between the inner surface of the coupling tab and the outer surface of the cover body. Since a portion of the tip portion extends inward relative to the base portion, at least a portion of the slot would be formed between an inner surface of the coupling tab and the outer surface of the cover body).
In regard to claim 6,
Karthikeyan in view of Sealfon in view of Burkholz in view of Heitkamp teaches the IV priming cap of Claim 5, wherein the coupling tab extends along the outer surface of the cover body in a second direction that is transverse to the longitudinal connector cavity axis (see figure 3A of Burkholz and figure 4 of Heitkamp; Examiner notes when the coupling tab of Burkholz, which is located on the cover body, is modified in view of Heitkamp, figure 4 shown above of Heitkamp supports that the coupling tab would extend along the outer surface of the cover body in a second direction that is transverse to the longitudinal connector cavity axis).
In regard to claim 7,
Karthikeyan in view of Sealfon in view of Burkholz in view of Heitkamp teaches the IV priming cap of Claim 1, wherein the base portion extends from the cover body in a second direction that is transverse to the longitudinal connector cavity axis (see figure 3A of Burkholz and figure 4 of Heitkamp; Examiner notes when the coupling tab of Burkholz, which is located on the cover body, is modified in view of Heitkamp, figure 4 shown above of Heitkamp supports that the base portion extends from the cover body in a second direction that is transverse to the longitudinal connector cavity axis), and the tip portion extends from the base portion in a third direction that is different than the second direction (see figure 6B of Heitkamp and figure 3A of Burkholz).
In regard to claim 8,
Karthikeyan in view of Sealfon in view of Burkholz in view of Heitkamp teaches the IV priming cap of Claim 7, wherein the third direction is transverse to the longitudinal connector cavity axis (see figure 6B of Heitkamp and figure 3A of Burkholz).
In regard to claim 9,
Karthikeyan in view of Sealfon in view of Burkholz in view of Heitkamp teaches the IV priming cap of Claim 1, wherein the cover body comprises any of a rib (figure 3B, item 50 of Karthikeyan) and channel extending along the outer surface of the cover body (see figure 3B and 3C of Karthikeyan).
In regard to claim 10,
Karthikeyan in view of Sealfon in view of Burkholz in view of Heitkamp teaches the IV priming cap of Claim 1, wherein the priming passage extends through any of the proximal end and the distal end of the cover body (see figure 3C above of Karthikeyan).
In regard to claim 11,
Karthikeyan in view of Sealfon in view of Burkholz in view of Heitkamp teaches the IV priming cap of Claim 1, comprising a hydrophobic filter (figure 3C, item 40 of Karthikeyan; see paragraph [0056] of Karthikeyan) positioned along the priming passage (see figure 3C of Karthikeyan).
In regard to claim 12,
Karthikeyan discloses an intravenous (IV) priming cap (see figure 3C, item 34; paragraph [0052]; Examiner notes item 34 is construed as a cap due to the presence of venting element 40 which is gas permeable but not blood permeable; paragraph [0048]) comprising: 
[AltContent: textbox (Priming passage)][AltContent: ][AltContent: textbox (Longitudinal connector cavity axis)][AltContent: connector][AltContent: textbox (First end of connector cavity )][AltContent: ][AltContent: textbox (Proximal end of cover body)][AltContent: ][AltContent: connector][AltContent: textbox (Distal end of cover body)][AltContent: arrow][AltContent: textbox (Second end of connector cavity)][AltContent: arrow][AltContent: textbox (Connector cavity)][AltContent: arrow][AltContent: textbox (Cover body)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    368
    410
    media_image1.png
    Greyscale

a cover body (see figure 3C above) having a proximal end (see figure 3C above), a distal end (see figure 3C above), and an inner surface defining a connector cavity (see figure 3C above) extending into the cover body (see figure 3C above), the connector cavity comprising a first end of the connector cavity  (see figure 3C above) at the proximal end of the cover body (see figure 3C above) and a second end of the connector cavity  (see figure 3C above) adjacent to the distal end of the cover body (see figure 3C above) and defining a distalmost end of the connector cavity (see figure 3C above wherein the second end of the connector cavity is construed as defining a distalmost end of the connector cavity since item 40 is a filter/vent element and defines a different type of passage), and wherein the connector cavity comprises a longitudinal connector cavity axis (see figure 3C above) between the proximal end and the distal end (see figure 3C above), and a priming passage (see figure 3C above; paragraph [0052]; Examiner notes the passage is construed as a priming passage since air is enabled to be vented) extends from within the connector cavity to outside the cover body (see figure 3C above), the priming passage comprising a volume that is less than a volume of the connector cavity (see figure 3C above).
Karthikeyan fails to disclose the connector cavity comprising a cross-sectional width that tapers from a first end of the connector cavity at the proximal end of the cover body to a second end of the connector cavity adjacent to the distal end of the cover body and a coupling tab extending from an outer surface of the cover body, the coupling tab comprising a base portion coupled to the cover body, a tip portion distal to the cover body, a tubing passage, and a slot defined between an inner surface of the coupling tab and the outer surface of the cover body, wherein the coupling tab comprises a height extending in a first direction from the proximal end toward the distal end of the cover body, wherein the height of the coupling tab decreases from the base portion toward the tip portion of the coupling tab, and wherein the tubing passage and the slot extend entirely through the coupling tab, in the first direction.
[AltContent: textbox (Direction of fluid flow)][AltContent: textbox (Second end of the connector cavity)][AltContent: arrow][AltContent: textbox (First end of the connector cavity)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (Connector cavity)]
    PNG
    media_image2.png
    553
    559
    media_image2.png
    Greyscale

Sealfon teaches the connector cavity (see figure 1 above) comprising a cross-sectional width that tapers from a first end of the connector cavity (see figure 1 above) at the proximal end of the cover body (figure 1, item 11) to a second end of the connector cavity (see figure 1 above) adjacent to the distal end of the cover body (figure 1, item 12; paragraph [0046] and [0027]; Examiner notes item 41 is a filter element and the direction of flow is from end 11 to end 12; paragraph [0033]).
Further, Sealfon teaches that a uniform bore or a tapered bore could all be used to achieve the same result (paragraph [0046]) and thus a uniform bore or a tapered bore were art-recognized equivalents at the time the invention was filed; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a tapered bore in place of a uniformed bore since it has been held that substituting parts of an invention involves only routine skill in the art.
Karthikeyan in view of Sealfon fails to disclose a coupling tab extending from an outer surface of the cover body, the coupling tab comprising a base portion coupled to the cover body, a tip portion distal to the cover body, a tubing passage, and a slot defined between an inner surface of the coupling tab and the outer surface of the cover body, wherein the coupling tab comprises a height extending in a first direction from the proximal end toward the distal end of the cover body, wherein the height of the coupling tab decreases from the base portion toward the tip portion of the coupling tab, and wherein the tubing passage and the slot extend entirely through the coupling tab, in the first direction.
Burkholz teaches a cap (figure 3A and 3B, item 10) comprising a coupling tab (figure 3A and 3B, item 40; paragraph [0039]: wherein clip 40 comprises a pair of opposed arms) extending from an outer surface of the cover body (figure 3A and 3B, item 18), the coupling tab comprising a base portion (see enlarged view of figure 3A below) coupled to the cover body (paragraph [0039]), a tip portion (see enlarged view of figure 3A below) distal to the cover body (see figure 3A), a tubing passage (figure 3B, item 44), and a slot (see figure 3B below: wherein the slot is construed as the initial opening between arms that the tube is not present in as shown in figure 3B) defined between an inner surface of the coupling tab and the outer surface of the cover body (see figure 3A below wherein at least a portion of the slot is defined between an inner surface of the coupling tab and the outer surface of the cover body; Examiner notes as currently claimed the slot is not required to be defined by only an inner surface of the coupling tab and the outer surface of the cover body rather the slot is only required to be defined between an inner surface of the coupling tab and the outer surface of the cover body. Since a portion of the tip portion extends inward relative to the base portion, at least a portion of the slot would be defined between an inner surface of the coupling tab and the outer surface of the cover body), wherein the coupling tab comprises a height (see enlarged view of figure 3B below) extending in a first direction from the proximal end toward the distal end of the cover body (see enlarged view of figure 3B below), and wherein the tubing passage and the slot extend entirely through the coupling tab, in the first direction (see figure 3A and 3B below).


[AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Longitudinal tubing passage axis)][AltContent: connector][AltContent: textbox (Height)][AltContent: textbox (Longitudinal connector cavity axis)][AltContent: connector][AltContent: connector][AltContent: textbox (Tip portion)][AltContent: textbox (Slot)][AltContent: arrow][AltContent: textbox (Enlarged view of figure 3B)][AltContent: textbox (Enlarged view of figure 3A)][AltContent: rect][AltContent: arrow][AltContent: textbox (Base portion)][AltContent: arrow] 
    PNG
    media_image3.png
    87
    178
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    216
    175
    media_image4.png
    Greyscale


Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the IV priming cap of Karthikeyan in view of Sealfon to include the coupling tab of Burkholz, as taught by Burkholz, for the purpose of preventing undesired contact of the cap with the floor or other undesirable surfaces (paragraph [0039] of Burkholz). 
Burkholz fails to disclose wherein the height of the coupling tab decreases from the base portion toward the tip portion of the coupling tab.

[AltContent: textbox (Tubing passage)][AltContent: connector][AltContent: textbox (Height)][AltContent: textbox (Base portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tip portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tip portion)][AltContent: textbox (Slot )][AltContent: arrow]
    PNG
    media_image5.png
    225
    356
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    428
    345
    media_image6.png
    Greyscale

Heitkamp teaches wherein the height of the coupling tab (figure 4 and 6B, item 30; see paragraph [0024] where the coupling tab 30 is used to secure tubing) decreases from the base portion (see figure 4 above) toward the tip portion (see figure 4 above) of the coupling tab (see figure 4 above wherein the height decreases/tapers from the base portion labeled above toward the tip portion labeled above).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling tab of Karthikeyan in view of Sealfon in view of Burkholz to include wherein the height of the coupling tab decreases from the base portion toward the tip portion of the coupling tab, as taught by Heitkamp, for the purpose of enabling the coupling tab to be securely attached to a tube and for the tube to be frictionally held in place (paragraph [0044]-[0045] of Heitkamp. Examiner notes due to the taper of item 70 and 72 the tube is frictionally held in place and will remain securely positioned within the coupling tab).
In regard to claim 14,
Karthikeyan in view of Sealfon in view of Burkholz in view of Heitkamp teaches the IV priming cap of Claim 12, wherein the slot extends laterally, relative to the longitudinal connector cavity axis (see figure 6B of Heitkamp above and 3A of Burkholz which supports the slot extends laterally, relative to the longitudinal connector cavity axis when the coupling tab of Burkholz, which is located on the cover body, is modified in view of Heitkamp as detailed in claim 12 above).
In regard to claim 15,
Karthikeyan in view of Sealfon in view of Burkholz in view of Heitkamp teaches the IV priming cap of Claim 12, wherein the base portion extends from the cover body in a second direction that is transverse to the longitudinal connector cavity axis (see figure 3A of Burkholz and figure 4 of Heitkamp; Examiner notes when the coupling tab of Burkholz, which is located on the cover body, is modified in view of Heitkamp, figure 4 shown above of Heitkamp supports that the base portion extends from the cover body in a second direction that is transverse to the longitudinal connector cavity axis), and the tip portion extends from the base portion in a third direction that is different than the second direction  (see figure 6B of Heitkamp and figure 3A of Burkholz).
In regard to claim 16,
Karthikeyan in view of Sealfon in view of Burkholz in view of Heitkamp teaches the IV priming cap of Claim 15, wherein the third direction is transverse to the longitudinal connector cavity axis (see figure 6B of Heitkamp and figure 3A of Burkholz).
In regard to claim 17,
Karthikeyan in view of Sealfon in view of Burkholz in view of Heitkamp teaches the IV priming cap of Claim 12, wherein the cover body comprises any of a rib (figure 3B, item 50 of Karthikeyan) and channel extending along the outer surface of the cover body (see figure 3B and 3C of Karthikeyan).
In regard to claim 18,
Karthikeyan in view of Sealfon in view of Burkholz in view of Heitkamp teaches the IV priming cap of Claim 12, wherein the priming passage extends through any of the proximal end and the distal end of the cover body (see figure 3C above of Karthikeyan).
In regard to claim 19,
Karthikeyan in view of Sealfon in view of Burkholz in view of Heitkamp teaches the IV priming cap of Claim 12, comprising a hydrophobic filter (figure 3C, item 40 of Karthikeyan; see paragraph [0056] of Karthikeyan) positioned along the priming passage (see figure 3C of Karthikeyan).
In regard to claim 20,
Karthikeyan discloses an intravenous (IV) administration set (figure 1, item 10; Examiner notes system 10 includes tubing 16, y-adapter 30 and flow control plug 34; paragraph [0051]-[0052]) comprising: 
an IV line (figure 1, item 16) comprising a distal end and an outer surface defining a diameter of the IV line (see figure 1), a fluid connector (y adaptor 30) configured to couple with the distal end of the IV line (see figure 1; Examiner notes y-adaptor 30 is fully capable due to its structure of coupling with tubing 16), and an IV priming cap (see figure 3C, item 34; paragraph [0052]; Examiner notes item 34 is construed as a cap due to the presence of venting element 40 which is gas permeable but not blood permeable; paragraph [0048]) configured to couple with the fluid connector (paragraph [0052]), the IV priming cap comprising: 
[AltContent: textbox (Priming passage)][AltContent: ][AltContent: textbox (Longitudinal connector cavity axis)][AltContent: connector][AltContent: textbox (First end of connector cavity )][AltContent: ][AltContent: textbox (Proximal end of cover body)][AltContent: ][AltContent: connector][AltContent: textbox (Distal end of cover body)][AltContent: arrow][AltContent: textbox (Second end of connector cavity)][AltContent: arrow][AltContent: textbox (Connector cavity)][AltContent: arrow][AltContent: textbox (Cover body)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    368
    410
    media_image1.png
    Greyscale

a cover body (see figure 3C above) having a proximal end (see figure 3C above), a distal end (see figure 3C above), and an inner surface defining a connector cavity (see figure 3C above) extending into the cover body (see figure 3C above), and a priming passage (see figure 3C above; paragraph [0052]; Examiner notes the passage is construed as a priming passage since air is enabled to be vented) that extends from a second end of the connector cavity (see figure 3C above) to outside the cover body (see figure 3C above), the connector cavity comprising a first end of the connector cavity (see figure 3C above) at the proximal end of the cover body (see figure 3C above) and the second end of the connector cavity (see figure 3C above) adjacent to the distal end of the cover body (see figure 3C above), the second end defining a distalmost end of the connector cavity (see figure 3C above wherein the second end of the connector cavity is construed as defining a distalmost end of the connector cavity since item 40 is a filter/vent element and defines a different type of passage), and the priming passage comprising a volume that is less than a volume of the connector cavity (see figure 3C above).
Karthikeyan fails to disclose the connector cavity comprising a cross-sectional width that tapers from a first end of the connector cavity at the proximal end of the cover body to the second end of the connector cavity adjacent to the distal end of the cover body and a coupling tab extending from an outer surface of the cover body, the coupling tab comprising a base portion coupled to the cover body, a tip portion distal to the cover body, a tubing passage defined by an inner surface of the coupling tab, and a slot extending between the inner surface of the coupling tab and the outer surface of the cover body, wherein the coupling tab comprises a height extending in a first direction from the proximal end toward the distal end of the cover body, wherein the height of the coupling tab decreases from the base portion toward the tip portion of the coupling tab, and wherein the tubing passage and the slot extend entirely through the coupling tab in the first direction, and a width of the slot is less than the diameter of the IV line such that the inner surface of the coupling tab is configured to engage against and compress a length of IV line positioned through the slot.
[AltContent: textbox (Direction of fluid flow)][AltContent: textbox (Second end of the connector cavity)][AltContent: arrow][AltContent: textbox (First end of the connector cavity)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (Connector cavity)]
    PNG
    media_image2.png
    553
    559
    media_image2.png
    Greyscale

Sealfon teaches the connector cavity (see figure 1 above) comprising a cross-sectional width that tapers from a first end of the connector cavity (see figure 1 above) at the proximal end of the cover body (figure 1, item 11) to a second end of the connector cavity (see figure 1 above) adjacent to the distal end of the cover body (figure 1, item 12; paragraph [0046] and [0027]; Examiner notes item 41 is a filter element and the direction of flow is from end 11 to end 12; paragraph [0033]).
Further, Sealfon teaches that a uniform bore or a tapered bore could all be used to achieve the same result (paragraph [0046]) and thus a uniform bore or a tapered bore were art-recognized equivalents at the time the invention was filed; therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a tapered bore in place of a uniformed bore since it has been held that substituting parts of an invention involves only routine skill in the art.
Karthikeyan in view of Sealfon fails to disclose a coupling tab extending from an outer surface of the cover body, the coupling tab comprising a base portion coupled to the cover body, a tip portion distal to the cover body, a tubing passage defined by an inner surface of the coupling tab, and a slot extending between the inner surface of the coupling tab and the outer surface of the cover body, wherein the coupling tab comprises a height extending in a first direction from the proximal end toward the distal end of the cover body, wherein the height of the coupling tab decreases from the base portion toward the tip portion of the coupling tab, and wherein the tubing passage and the slot extend entirely through the coupling tab in the first direction, and a width of the slot is less than the diameter of the IV line such that the inner surface of the coupling tab is configured to engage against and compress a length of IV line positioned through the slot.
Burkholz teaches a cap (figure 3A and 3B, item 10) comprising a coupling tab (figure 3A and 3B, item 40; paragraph [0039]: wherein clip 40 comprises a pair of opposed arms) extending from an outer surface of the cover body (figure 3A and 3B, item 18), the coupling tab comprising a base portion (see enlarged view of figure 3A below) coupled to the cover body (paragraph [0039]), a tip portion (see enlarged view of figure 3A below) distal to the cover body (see figure 3A), a tubing passage (figure 3B, item 44) defined by an inner surface of the coupling tab (see figure 3B), and a slot (see figure 3B below: wherein the slot is construed as the initial opening between arms that the tube is not present in as shown in figure 3B) extending between the inner surface of the coupling tab and the outer surface of the cover body (see figure 3A below wherein at least a portion of the slot extends between the inner surface of the coupling tab and the outer surface of the cover body; Examiner notes as currently claimed the slot is not required to be defined by only the inner surface of the coupling tab and the outer surface of the cover body rather the slot is only required to extend between the inner surface of the coupling tab and the outer surface of the cover body. Since a portion of the tip portion extends inward relative to the base portion, at least a portion of the slot would be defined between an inner surface of the coupling tab and the outer surface of the cover body), wherein the coupling tab comprises a height (see enlarged view of figure 3B below) extending in a first direction from the proximal end toward the distal end of the cover body (see enlarged view of figure 3B below), and wherein the tubing passage and the slot extend entirely through the coupling tab in the first direction (see enlarged view of figure 3B below).
[AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Longitudinal tubing passage axis)][AltContent: connector][AltContent: textbox (Height)][AltContent: textbox (Longitudinal connector cavity axis)][AltContent: connector][AltContent: connector][AltContent: textbox (Tip portion)][AltContent: textbox (Slot)][AltContent: arrow][AltContent: textbox (Enlarged view of figure 3B)][AltContent: textbox (Enlarged view of figure 3A)][AltContent: rect][AltContent: arrow][AltContent: textbox (Base portion)][AltContent: arrow] 
    PNG
    media_image3.png
    87
    178
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    216
    175
    media_image4.png
    Greyscale


Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the IV priming cap of Karthikeyan in view of Sealfon to include the coupling tab of Burkholz, as taught by Burkholz, for the purpose of preventing undesired contact of the cap with the floor or other undesirable surfaces (paragraph [0039] of Burkholz). 
Karthikeyan in view of Sealfon in view of Burkholz fails to disclose wherein the height of the coupling tab decreases from the base portion toward the tip portion of the coupling tab and a width of the slot is less than the diameter of the IV line such that the inner surface of the coupling tab is configured to engage against and compress a length of IV line positioned through the slot.
[AltContent: textbox (Tubing passage)][AltContent: connector][AltContent: textbox (Height)][AltContent: textbox (Base portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tip portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tip portion)][AltContent: textbox (Slot )][AltContent: arrow]
    PNG
    media_image5.png
    225
    356
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    428
    345
    media_image6.png
    Greyscale

Heitkamp teaches wherein the height of the coupling tab (figure 4 and 6B, item 30; see paragraph [0024] where the coupling tab 30 is used to secure tubing) decreases from the base portion (see figure 4 above) toward the tip portion (see figure 4 above) of the coupling tab (see figure 4 above wherein the height decreases/tapers from the base portion labeled above toward the tip portion labeled above), and a width of the slot (W1) is less than the diameter of the IV line (paragraph [0044]-[0045]: wherein the diameter of the IV line/tubing is 0.180 inch and the entrance distance W1 is 0.060 inches) such that the inner surface of the coupling tab is configured to engage against and compress a length of IV line positioned through the slot (Examiner notes “configured to engage against and compress a length of IV line positioned through the slot” is an intended use limitation and due to the size/structure of the inner surface of the coupling tab and slot, the inner surface of the coupling tab is fully capable of engaging against and compressing a length of IV line positioned through the slot as supported by paragraph [0044]-[0045]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling tab of Karthikeyan in view of Sealfon in view of Burkholz to include wherein the height of the coupling tab decreases from the base portion toward the tip portion of the coupling tab and a width of the slot is less than the diameter of the IV line such that the inner surface of the coupling tab is configured to engage against and compress a length of IV line positioned through the slot, as taught by Heitkamp, for the purpose of enabling the coupling tab to be securely attached to a tube and for the tube to be frictionally held in place (paragraph [0044]-[0045] of Heitkamp. Examiner notes due to the taper of item 70 and 72 the tube is frictionally held in place and will remain securely positioned within the coupling tab).
In regard to claim 22,
Karthikeyan in view of Sealfon in view of Burkholz in view of Heitkamp teaches the IV priming cap of Claim 1, wherein the coupling tab is longitudinally aligned with the proximal end of the cover body (see figure 6B of Heitkamp, 3A of Burkholz, and figure 3C of Karthikeyan and the analysis of claim 1 above wherein at least a portion of the coupling tab is longitudinally aligned with the proximal end of the cover body; Examiner notes “longitudinally aligned” is not further defined relative to any other axis/structure).
In regard to claim 23,
[AltContent: textbox (Height)][AltContent: arrow][AltContent: textbox (Width )][AltContent: arrow]
    PNG
    media_image7.png
    272
    334
    media_image7.png
    Greyscale

Karthikeyan in view of Sealfon in view of Burkholz in view of Heitkamp teaches the IV priming cap of Claim 12, wherein the coupling tab comprises a width extending in a second direction (see figure 6B, and figure 1 of Heitkamp above), where the second direction is transverse relative to the first direction (see figure 1 of Heitkamp above), and wherein the width of the coupling tab decreases from the base portion toward the tip portion of the coupling tab (see figure 1 of Heitkamp above).
Response to Arguments
Applicant’s arguments with respect to claims 1-12, 14-20, and 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes that Applicant argues on page 11 that claims 22 and 23 are allowable based on their own merit. However Applicant has not included any specific arguments in regards to why they believe claims 22 and 23 are allowable based on their own merit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783